                Case 1:18-cv-01361-SKO Document 28 Filed 08/24/20 Page 1 of 4



     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8955
 7          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
                                          FRESNO DIVISION
11
12                                                   )       Case No.: 1:18-cv-01361-SKO
     DAVID GROM,                                     )
13                                                   )       STIPULATION FOR THE AWARD AND
                      Plaintiff,                     )       PAYMENT OF ATTORNEY FEES AND
14                                                   )       EXPENSES PURSUANT TO THE EQUAL
          vs.                                        )       ACCESS TO JUSTICE ACT; ORDER
15   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )
16                                                   )
                                                     )
17                    Defendant.                     )
                                                     )
18
19           IT IS HEREBY STIPULATED by and between the parties through their undersigned

20   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and

21   expenses in the amount of five-thousand, one hundred and forty-five dollars and sixty-nine

22   cents ($5,145.69) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This

23   amount represents compensation for all legal services rendered on behalf of Plaintiff by

24   counsel in connection with this civil action, in accordance with 28 U.S.C. §§ 1920, 2412(d).

25           After the Court issues an order for EAJA fees to Plaintiff, the government will consider

26   the matter of [Plaintiff]’s assignment of EAJA fees to Plaintiff’s Counsel. Pursuant to Astrue

27   v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the

28   assignment will depend on whether the fees are subject to any offset allowed under the United


     EAJA Stip.; Order; 1:18-cv-01361-SKO                1
                Case 1:18-cv-01361-SKO Document 28 Filed 08/24/20 Page 2 of 4



 1   States Department of the Treasury’s Offset Program. After the order for EAJA fees is entered,
 2   the government will determine whether they are subject to any offset.
 3           Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 4   determines that Plaintiff does not owe a federal debt, then the government shall cause the
 5   payment of fees, expenses and costs to be made directly to Counsel, pursuant to the assignment
 6   executed by Plaintiff (Dkt. 25-3 at 3-5). Any payments made shall be delivered to Counsel.
 7           This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
 8   attorney fees, and does not constitute an admission of liability on the part of Defendant under
 9   the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release
10   from, and bar to, any and all claims that Plaintiff and/or Counsel including Counsel’s firm may
11   have relating to EAJA attorney fees in connection with this action.
12           This award is without prejudice to the rights of Counsel and/or Counsel’s firm to seek
13   Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
14   provisions of the EAJA.
15
                                                    Respectfully submitted,
16
     Dated: August 21, 2020
17                                          By:     /s/ Kelsey Mackenzie Brown*
                                                    KELSEY MACKENZIE BROWN
18
                                                    * By email authorization on August 21, 2020
19                                                  Attorneys for Plaintiff

20   Dated: August 21, 2020                         McGREGOR W. SCOTT
21                                                  United States Attorney
                                                    DEBORAH LEE STACHEL
22                                                  Regional Chief Counsel, Region IX
                                                    Social Security Administration
23
24                                            By:   /s/ Ellinor R. Coder
                                                    ELLINOR R. CODER
25                                                  Special Assistant U.S. Attorney
26                                                  Attorneys for Defendant
27
28


     EAJA Stip.; Order; 1:18-cv-01361-SKO              2
                Case 1:18-cv-01361-SKO Document 28 Filed 08/24/20 Page 3 of 4



                                                    ORDER
 1
 2            Based upon the parties’ above stipulation, for good cause shown, attorney’s fees in the

 3   amount of five thousand one hundred and forty-five dollars and sixty-nine cents ($5,145.69)
 4
     under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d) shall be awarded to Plaintiff
 5
     subject to the terms of the stipulation. In light of this stipulation, Plaintiff’s “Motion for
 6
 7   Attorneys Fees and Expenses Under the Equal Access to Justice Act,” (Doc. 25), is denied as

 8   moot.
 9
10
     IT IS SO ORDERED.
11
12   Dated:      August 24, 2020                                    /s/   Sheila K. Oberto              .
                                                            UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     EAJA Stip.; Order; 1:18-cv-01361-SKO               3
                Case 1:18-cv-01361-SKO Document 28 Filed 08/24/20 Page 4 of 4



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     EAJA Stip.; Order; 1:18-cv-01361-SKO     4
